Title: To Benjamin Franklin from the Marquis de Lafayette, 3 August 1779
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Au havre 3d August 1779
I have done myself the honor of writing to you some days ago, my dear doctor, and with a friendly impatience I waït for your answer— There are arriv’d some vessels from our Country which have certainly Brought Accounts of American affairs— By the french Consul at Boston I have Got a parcel of newspapers But no letters from My friends are yet come to hand— That french Gentleman informs me that Mr Knox Gal Knox’s Brother was just setting of for france— As soon as he arrives you will Certainly hear of him, and I will think it a particular favor, my good friend, if you direct him to me at the havre where certainly he will be Glad to pay me a visit. By a letter just arriv’d from l’orient I hear that Gal washington’s army is said to be very Strong, and that Gal Sullivan is gone into Canada— Those news however pleasing they are, I Can’t indulge myself to Credit, till some better Confirmation is Given to me.
We are now on every point Ready to embark— But mr d’orvillier’s fleet is not yet to be heard of— intelligences are arriv’d to the minister, and none of us in the army has Got any Account of them, which is a proof that he was not then very Near the Channel.
With the most sincere affection and Regard I have the honor to be My dear doctor Yours
Lafayette
I think the jamaïca fleet a Great deal threatened.
 
Notation: Lafayette au havre 3. aout 1779.
